
	
		I
		112th CONGRESS
		1st Session
		H. R. 1536
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2011
			Mr. Chaffetz (for
			 himself, Mr. Olson,
			 Mr. Calvert,
			 Mr. Posey,
			 Mr. Nugent,
			 Mrs. Adams,
			 Mr. Poe of Texas,
			 Mr. Gene Green of Texas,
			 Ms. Jackson Lee of Texas, and
			 Mr. Al Green of Texas) introduced the
			 following bill; which was referred to the Committee on Science, Space, and
			 Technology, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the disposition of the retiring Space
		  Shuttles.
	
	
		1.Short titleThis Act may be cited as the
			 Space Shuttle Retirement
			 Act.
		2.Space Shuttle
			 dispositionThe following
			 locations shall be home to the National Aeronautics and Space Administration’s
			 retiring Space Shuttles:
			(1)The Kennedy Space
			 Center Visitor Complex in Florida shall be home to the Shuttle Atlantis.
			(2)The California
			 Science Center in Los Angeles, California, shall be home to the Shuttle
			 Enterprise.
			(3)The Smithsonian’s
			 National Air and Space Museum Steven F. Udvar-Hazy Center in Virginia shall be
			 home to the Shuttle Discovery.
			(4)Johnson Space
			 Center in Houston, Texas, shall be home to the Shuttle Endeavour.
			
